DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Response to Non-Final Office Action filed September 8, 2022 is acknowledged.
Claims 1, 5, 11-15, 19, 21, 31, 33, 42, 61 and 64 are pending. Claims 1, 5, 11-15, 19, 21 and 64 are being examined on the merits. Claims 31, 33, 42 and 61 are withdrawn.

Response to Arguments
Applicant’s arguments filed September 8, 2022 have been fully considered.

The following rejections are withdrawn in view of the current amendments to the claims 
and Applicant’s arguments. 

	Rejection of claims 1, 5, 11-15, 19, 21 and 64 of 35 USC § 112(a), new matter


Prior Art Rejections
	Applicant argues that the prior art rejections should be withdrawn because it would not have been obvious to modify the method of Erlandsson with that of Rabinowitz and Lorenz to arrive at the presently claimed method (Remarks, p. 6). Specifically, Applicant argues that the prior art, and in particular the primary reference, Erlandsson, teaches an amplification method using whole genome amplification (WGA) followed by a specific amplification of a target sequence in the same reaction vessel. In contrast, Applicant argues that claim 1 can be distinguished from the prior art in that claim 1 is directed to amplifying specific target DNA sequences during WGA (Remarks, p. 6).
	The Examiner disagrees that claim 1 is limited to a method which requires amplifying specific target sequences during WGA. Claim 1 recites, in part, “a first round of [WGA] consisting of … 1 to 8 cycles …; and subsequently amplifying … the amplified genomic DNA with … degenerate … primers in the presence of … target DNA sequence-specific primers … thereby amplifying specific target DNA sequences”. After the “first round of [WGA]”, the reaction volume will comprise amplicons with sequences on the 5’ and 3’ ends that are specific to the degenerate primers. At the beginning of the “subsequently amplifying” step, target-specific primers are added to the reaction volume, so that both degenerate primers and target-specific primers are present. At this point, a multiplex amplification reaction may occur, where the amplicons comprising sequences that are specific to the target sequence will be amplified with (at least one) target-specific primer, while amplicons that do not comprise sequences that are specific to the target sequence will be continue to be amplified with degenerate primers. However, this multiplex reaction will only occur if the degenerate primers have melting temperatures that are consistent with thermal cycling at an annealing temperature of 52°C to 65°C. The claim does not require this. Rather, claim 1 requires only that the degenerate primers participate in the “first round of [WGA] step” and that they are present in the “subsequently amplifying” step in a mixture with target specific primers where the “specific target DNA sequence” is amplified. In addition, the specification teaches the degenerate primer(s) can be quite short, even less than 12 nucleotides in length (para. 77). Thus, in an embodiment where the degenerate primer is, e.g., 12 nucleotides in length, it would likely have a melting temperature that would allow it participate in an amplification reaction with an annealing temperature of 20°C to 35°C, but would not likely anneal in an amplification reaction with an annealing temperature of 52°C to 65°C. Thus, such a degenerate primer would be present in the “subsequently amplifying” reaction mixture but not actually be incorporated into any amplicons. Even if claim 1 required that the degenerate primer is incorporated into amplicons in the “subsequently amplifying” step (which the Examiner contends it does not), then it is not clear that embodiments comprising short degenerate primers (which the specification permits) would even be enabled.
	Applicant argues that the ordinary artisan would not be motivated to combine the teachings of Erlandsson and Rabinowitz, as Erlandsson teaches that the method increases the concentration of target DNA to enable subsequent amplification (Remarks, pp. 6-7).
	The Examiner disagrees. While it may be the case that Erlandsson teaches a method that has improved target DNA detection, it is not clear why that would de-motivate the ordinary artisan from additional optimization to further increase the sensitivity of the method.
	Applicant argues that Rabinowitz does not teach that spike-in primers can be used after a first WGA step, or that the method could be substituted for the target-specific amplification step, such as the second step of Erlandsson (Remarks, p. 7).
	The Examiner disagrees. Nonobviousness cannot be shown by attacking references individually where the rejection is based on combinations of references. MPEP 2145 IV. While it may be the case that Rabinowitz does not teach the limitations recited by Applicant, the teachings of Rabinowitz alone are not relevant to whether a proper prima facie showing of obviousness has been made. Rather, a determination of obviousness is based on what the combined teachings would have suggested to the ordinary artisan.
Applicant argues that the ordinary artisan would not have had a reasonable expectation of success that performing WGA in the presence of target specific primers would be possible, or that optimized PCR cycling parameters for such a multiplex reaction would be able to be arrived at by routine trial and error (Remarks, p. 8). 
The Examiner disagrees. As noted above, the Examiner does not agree that claim 1 requires performing WGA in the presence of target specific primers.
	These arguments are not persuasive. The rejections are maintained to the extent that they apply to the currently amended claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11-15, 19, 21 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Erlandsson1 (WO 2011/131192) in view of Rabinowitz2 (US Patent App. Pub. No. 2011/0033862) and Lorenz3 (Polymerase Chain Reaction: Basic Protocol Plus Troubleshooting and Optimization Strategies, J Vis Exp, 63, e3998, 2012).

Regarding independent claim 1, Erlandsson teaches …
A method of amplifying a specific target DNA sequence in genomic DNA by polymerase chain reaction from genomic DNA, the method comprising: (p. 3, ll. 26-27: “combines random pre-amplification … with a specific real-time PCR, performed one after the other”; p. 5, l. 9: “selectively amplify the target DNA”; p. 5, ll. 23-24: “a genomic DNA sample”);
a first round of whole genome amplification consisting of amplifying the genomic DNA with one or more degenerate oligonucleotide primers for 1 to 8 cycles with an annealing temperature of 20°C to 35°C (p. 3, ll. 26-27: “combines random pre-amplification (nonbiased isothermal [whole genome amplification] … with a specific real-time PCR, performed one after the other”; p.5, ll. 25-26: “methods have been developed to amplify the whole genome … degenerate oligonucleotide primed”; p. 5, ll. 31-32: “annealing of random hexamer primers”; p. 8, ll. 9-10: “pre-amplification … is preferably a random isothermal MDA reaction performed … with random hexamer primers”; p. 8, l. 25: “reaction is isothermal [i.e., 1 cycle] and performed at 30°C [annealing temperature]”);
and subsequently amplifying, … with an annealing temperature of 52°C to 65°C, the amplified genomic DNA with one or more target DNA sequence-specific primers (p. 3, ll. 26-27: “combines random pre-amplification … with a specific real-time PCR, performed one after the other”; p. 9, ll. 5-8: “real-time PCR reaction performed after the random pre-amplification … generates one or several specific PCR products … from the sequences of the primers/probe and the region of DNA to which they were designed to anneal”; p. 13, ll. 14-15: “a 45 cycle-real-time PCR … 60°C for 1 minute[]”);
thereby amplifying the specific target DNA sequence (p. 5, l. 9: “selectively amplify the target DNA).

Erlandsson does not teach that the subsequent amplification be performed with one or more degenerate oligonucleotide primers in the presence of target-specific primers. However, Rabinowitz teaches this limitation (para. 26: “a method that enables one to amplify the whole genome of a single cell … while biasing the amplification to amplify a set of desired loci preferentially”; para. 40: “primers are used that have been specifically designed for loci of interest in conjunction with generic primers in the context of [whole genome amplification] WGA”; para. 74: “adding one or more spike-in primers to the DNA that target one or more loci of interest”; para. 79: “degenerate oligonucleotide primer PCR”).

Erlandsson does not teach that the subsequent amplification be performed for 5 to 25 cycles. However, optimizing PCR cycling parameters is well-known in the art. 

Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the method of Erlandsson and incorporate the different primer addition steps of Rabinowitz, and further to optimize the thermal cycling conditions. Erlandsson teaches the need for improving the sensitivity of specific real-time PCR with low copy number samples. Rabinowitz teaches that performing PCR with a degenerate primer and a target-specific primer increases the sensitivity of detecting, e.g., genetic variants. The ordinary artisan would have been motivated to modify the Erlandsson method with the Rabinowitz primers to increase the sensitivity of the Erlandsson method as to detecting, at least, genetic variants. The ordinary artisan would also have been motivated to optimize the cycling parameters through routine experimentation in order to customize the method as needed, and would have had an expectation of success as modifying PCR cycling parameters is well-known in the art (e.g., Lorenz, abstract) and because Erlandsson does not limit the thermal cycling parameters in the method. 


	Regarding dependent claim 11, Erlandsson additionally teaches wherein the one or more target DNA sequence-specific primers comprise a melting temperature of 50° to 64°C and GC content of 18% to 65%. Specifically, SEQ ID NO: 1 (p. 12, ll. 29-30) comprises a melting temperature of 53.63°C, using the nearest neighbor calculation method, and 43% GC content4. When a claim recites a range, the claim is anticipated if one point in the range is in the prior art. MPEP 2131.03.

Regarding dependent claim 12, Rabinowitz additionally teaches wherein the method comprises an amount of genomic DNA to be amplified of 1 pg to 6 ng. Specifically, Rabinowitz teaches 60 pg of genomic DNA (para. 160). When a claim recites a range, the claim is anticipated if one point in the range is in the prior art. MPEP 2131.03.

	Regarding dependent claim 13, neither Erlandsson nor Rabinowitz teaches wherein the method comprises a concentration of the one or more degenerate oligonucleotide primers of 0.1 to 4 µM. However, optimizing PCR primer concentrations and cycling parameters is well-known in the art (Lorenz, e.g., abstract), and the ordinary artisan would have been able to arrive at the recited concentration through routine optimization.

Regarding dependent claim 14, Erlandsson additionally teaches wherein the method comprises a concentration of the one or more target DNA sequence specific primers of 0.05 µM to 4 µM (p. 13, l. 2: “500 nM [0.5 µM] of each primer”). When a claim recites a range, the claim is anticipated if one point in the range is in the prior art. MPEP 2131.03.

Regarding dependent claim 15, Rabinowitz additionally teaches wherein the method comprises one or more further rounds of amplifying the amplified target DNA sequence with further target DNA sequence specific primers that are the same as the one or more target DNA sequence-specific primers (para. 85: “performing a 2nd targeted PCR with only the spiked-in primers, where the DNA produced in the initial amplification was used as the source DNA for the second PCR”).

Regarding dependent claim 19, Erlandsson additionally teaches wherein the genomic DNA comprises DNA selected from the group consisting of DNA from human cells (p. 10, l. 23), DNA from one or more cells from a microorganism (p. 4, l. 1: bacteria), DNA for forensic testing (p. 10, l. 21), DNA from a sample comprising one or more cells (p. 10, l. 21), DNA from a cell sample (p. 10, l. 21), DNA from a bodily fluid (p. 10, l. 22: semen, blood) and DNA from a blood sample (p. 10, l. 22). In addition, Rabinowitz teaches wherein the genomic DNA comprises DNA selected from the group consisting of one or more embryonic cells (para. 29), DNA from an oocyte (para. 167), DNA from sperm (para. 167), DNA from one or more germ cells (para. 167), DNA from one or more somatic cells (para. 167), DNA from one or more human or animal cells (paras. 54, 167), DNA from a sample comprising one or more cells (para. 167), DNA from a cell lysate (claim 15), DNA from a tissue sample (para. 167), DNA from a cell sample (para. 54), DNA from a bodily fluid (para. 167, blood) and DNA from a blood sample (para. 167).
	
Regarding dependent claim 21, Erlandsson additionally teaches wherein the genomic DNA comprises DNA from a single cell (p. 10, l. 21).

	Regarding dependent claim 64, Rabinowitz additionally suggests wherein the method comprises one or more further rounds of amplifying the amplified target DNA sequence with further target DNA sequence specific primers that are different to the one or more target DNA sequence-specific primers. Specifically, Rabinowitz teaches that “different WGA methods may require different timing of primer introduction” (para. 80), and specifically teaches several embodiments with different timing of target DNA sequence-specific primers (paras. 79, 80). While Rabinowitz does not explicitly teach that the subsequent sequence specific primers are different than the first, the ordinary artisan would be able to optimize the primer design through routine optimization to customize the method as needed.

Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the method of Erlandsson plus Rabinowitz, discussed above, and to further optimize the amount of genomic DNA used, the primer concentrations and additional rounds of amplification. The ordinary artisan would have been motivated to do so through routine experimentation in order to customize the method as needed, and would have had an expectation of success as modifying PCR conditions is well-known in the art (Lorenz, e.g., abstract), and because Erlandsson does not limit any of these parameters.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Erlandsson5 (WO 2011/131192) in view of Rabinowitz6 (US Patent App. Pub. No. 2011/0033862) and Lorenz7 (Polymerase Chain Reaction: Basic Protocol Plus Troubleshooting and Optimization Strategies, J Vis Exp, 63, e3998, 2012), as applied to claim 1 above, and further in view of Pich8 (Utility of DNA amplified by degenerate oligonucleotide-primed PCR (DOP-PCR) from the total genome and defined chromosomal regions of field bean, Mol Gen Genet, 243: 173-177, 1994).

Regarding dependent claim 5, Erlandsson additionally suggests wherein the one or more 
degenerate oligonucleotide primers comprise a nucleotide sequence comprising 6 to 12 contiguous random nucleotides (p. 5, ll. 31-32: “annealing of random hexamer primers”). In addition, Pich teaches degenerate primers comprising a 6 bp degenerate region used for DOP-PCR (p. 174, left col., para. 6). 

Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the method of Erlandsson plus Rabinowitz, discussed above, and to further optimize the primer sequences. The ordinary artisan would have been motivated to do so through routine experimentation in order to customize the method as needed. In addition, Erlandsson teaches that various method can be used for whole genome amplification, including DOP-PCR (p. 5, ll. 23-27). Therefore, it also would have been obvious for the ordinary artisan to try the Pich DOP-PCR degenerate primers in the Erlandsson method. The ordinary artisan would have had an expectation of success as modifying PCR parameters is well-known in the art (Lorenz, e.g., abstract).

Conclusion
Claims 1, 5, 11-15, 19, 21 and 64 are being examined, and are rejected. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Erlandsson was cited in the Information Disclosure Statement submitted April 11, 2022.
        2 Rabinowitz was cited in the Information Disclosure Statement submitted September 28, 2018.
        3 Lorenz was cited in the PTO-892 Notice of References Cited mailed December 9, 2021.
        4 Melting temperature and GC content were determined using the Oligo Calc online calculator available at http://biotools.nubic.northwestern.edu/OligoCalc.html.
        5 Erlandsson was cited in the Information Disclosure Statement submitted April 11, 2022.
        6 Rabinowitz was cited in the Information Disclosure Statement submitted September 28, 2018.
        7 Lorenz was cited in the PTO-892 Notice of References Cited mailed December 9, 2021.
        8 Pich was cited in the PTO-892 Notice of References Cited mailed December 9, 2021.